Hill, J.
1. A petition addressed to the judge of the superior court, and praying process requiring the defendant to appear at the next term of the superior court, is amendable by addressing the petition to the superior court of the county in which the suit is brought. Civil Code (1910), §§ 5682, 5691; Parish v. Davis, 126 Ga. 840 (55 S. E. 1032).
2. Where a libel for divorce is filed by a wife against her husband on the *185ground of desertion and cruel treatment, and the defendant by way of answer alleges acts of adultery on the part of the wife, it is competent, on the trial of the question of temporary alimony, for the wife to offer evidence of general good character in reply to evidence tending to show specific acts of adultery. Civil Code (1910), § 5745; DuBose v. DuBose, 75 Ga. 753.
No. 2431.
October 14, 1921.
Temporary alimony, etc. Before Judge Sheppard. Evans superior court. December 22, 1920.
B. D. Burroughs and J. 8. Daniel, for plaintiff in error.
IE. G. Warnell, Girardeau & Elmore, and Anderson & Dodges, contra.
3. The court did not err in excluding an affidavit of a witness for the defendant (plaintiff in error) on the ground that it was served on the opposite party or her counsel one day before the hearing, and not three days as required by the order of the judge; it appearing that the witness who gave the affidavit resided outside of the State, and that the defendant in error would not have time to answer the affidavit by. counter-affidavit before the hearing. Huff v. Markham, 70 Ga. 284; Hester v. Exley, 130 Ga. 460 (60 S. E. 1053).
4. Under the evidence in the case the trial judge did not err in awarding $15 a month alimony and $35 counsel fees to the defendant in error.
5. Where a petition was filed December 11, 1921, and the trial judge awarded $15 alimony “ for the month of December,” the judgment will be construed as relating back to the filing of the suit. See Swearingen v. Swearingen, 19 Ga. 265 (4).

Judgment affirmed.


All the Justices concur, except Atkinson, J., absent on account of sickness.